DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1 – 17) in the reply filed on 10/25/2021 is acknowledged.  Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitations "the first surface" twice and “the second surface” twice.  There is insufficient antecedent basis for each of these limitations in the claim.

Claims 2 – 17 are also rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7 and 13 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060059056 (Tsuchida).
Regarding claim 1, Tsuchida teaches “A wireless device (detection assembly 404 shown in FIG 1 with corresponding description in paragraph 0184. “Wireless” is because the device determines presence of plate 512 (see Fig. 12 and 16) wirelessly), comprising:
(detection assembly 404 shown in FIG 1 with corresponding description in paragraph 0184. At least paragraphs 0001 and 0405: The device generates a magnetic field which is “near field”), including a near-field transmitter (paragraph 0240: at least combination of oscillation circuit 501 and regulation circuit 506) or receiver (there is no “receiver” disclosed, however, presence of a receiver is claimed on an alternative basis with transmitter.  Since the claim is written in the alternative form (“A or B”), it is sufficient to meet at least one of the limitations “A” or “B” in the claim to meet the limitations of the whole claim. In this case, the limitation “A” is met.) and a controller (paragraph 0267 and FIG 16: custom IC having the functions of a controller), configured to be coupled to a first conductive surface (paragraph 0184: FIG. 1 shows a detection coil assembly 404 together with a body case (outer shell case) 405 which can be formed of a metal material such as brass or stainless steel. In other words, the device 404 is “coupled to a first conductive surface” 405);
wherein the near-field receiver includes a set of tuning values configured to either set a near-field resonance frequency or an operational bandwidth of the first near-field device;
wherein the controller is configured to change at least one of the tuning values in response to a change in a distance between the first surface and a second conductive surface; and
wherein the controller is configured to calculate the distance, between the first conductive surface and the second conductive surface, based on the at least one of the tuning values (the rest of the claim limitations directly depend on the presence of the “receiver” only, which was claimed on an alternative basis (“A or B”), and not on the presence of the “transmitter”. Since it was shown above that the prior art meets the claim with respect to the presence of the transmitter, this feature (“transmitter”) does not have any dependencies in the rest of the claim. Therefore, the claim is met with respect to “transmitter” and any dependencies thereof. “Second conductive surface” is represented by the metallic plate 512 in FIG 12 and 16 (see paragraphs 0001, 0244 and 0258: a proximity sensor of induction type for detecting the approach of a metal object)).”
Regarding claim 2 – 5, 7, 13 – 17, they all directly or indirectly depends from independent claim 1 (parent claim). However, since the parent claim is written in the alternative form (“A or B”) with respect to presence of “transmitter or receiver” it is sufficient to meet at least one of the limitations “A” or “B” in the parent claim and its dependencies in the current claims to meet the current claims. In this case the limitation “transmitter” in the parent claim is met which does not have any dependencies in current claims since they all depend on the presence of a “receiver”.
Regarding claim 6, Tsuchida teaches or fairly suggests “wherein the second conductive surface is not coupled to any other near-field device (there is no disclosure of the plate 512 in FIG 12 and 16 being “coupled to any other near field device”).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20170068437 (Warren).
Regarding claim 1, Wuidart teaches “A wireless device (terminal 1' shown in FIG 4 with corresponding description), comprising:
a first near-field device (terminal 1' shown in FIG 4 with corresponding description), including a near-field transmitter (col. 6 line 18: an amplifier or antenna coupler 3) or receiver and a controller (both receiver and controller are implemented by the circuit 21 in FIG 4. Operation is partially described in col. 7 lines 10 – 21)…”
“…wherein the near-field receiver includes a set of tuning values configured to either set a near-field resonance frequency or an operational bandwidth of the first near-field device (col. 6 lines 28 – 30: capacitive element 24 is an element of variable capacitance, controllable by a signal CTRL. Therefore, “a set of tuning values” represent plurality of values that the CTRL output of the circuit 21 may take while controlling the capacitive element 24. Col. 3 lines 47 – 52: The oscillating circuits of the terminal and the transponder are tuned on their resonance frequency, set on the 13.56-MHz. This tuning aims at maximizing the energy diffusion to the transponder. Since variable capacitance 24 is directly connected to the coil L1, the value of the capacitance 24 sets “a near-field resonance frequency” as part of the resonating circuit);
wherein the controller is configured to change at least one of the tuning values in response to a change in a distance (col. 6 lines 32 – 42: a regulation of the current phase in antenna L1 with respect to a reference signal REF is performed by varying the capacitance of the oscillating circuit of terminal 1' so as to maintain the current in the antenna in constant phase relation with the reference signal. Col. 7 lines 35 – 39: The fact of regulating the phase of the oscillating circuit on a reference value enables that the distance variation of a transponder entering the field of the terminal only translates as a modification of the real part of the impedance of this oscillating circuit. Summarizing, change in the distance results in variation of the real part of the impedance because of the regulation of the phase of the oscillating circuit through changing the value of the capacitance 24. In other words, different values for the distance correspond to different values for the capacitance 24 which is changed through the CTRL input (“change at least one of the tuning values in response to a change in a distance”))…” and
wherein the controller is configured to calculate the distance…” “…based on the at least one of the tuning values (Col. 8 lines 14 – 21: an information that is a function of the distance separating the transponder from the terminal may be deduced from a variation of the impedance, and, more specifically, of the real part of this impedance. Col. 9 lines 1 – 19: FIG. 7 shows a second embodiment of a distance detector.  The voltage is measured across capacitive element 24, more specifically between the junction point 34 of inductance L1 and element 24, and ground 2m. Since the voltage across the capacitance 24 generally depends on its value, and the value of the capacitance 24 depends on the particular value of the CTRL signal, this means that voltage across the capacitance is “based on the at least one of the tuning values” being in effect for the particular distance. The actual distance determination is performed by the microprocessor 6 in FIG 7. Additionally, determining the distance is disclosed in abstract, col. 4 lines 45 – 49, col. 5 lines 37 – 39, col. 10 lines 2 – 10, 18 – 21.).”
Wuidart does not disclose that the first near field device is “configured to be coupled to a first conductive surface” and that the distance is “between the first surface and a second conductive surface”.
Wuidart discloses interaction between an electromagnetic reader and transponder and specifically distance measurements as well as phase regulation of the oscillating circuit of the reader. The latter feature allows to avoid possible problems of tolerance of the sizing of the oscillating circuit components and the drift of these components in operation (see col. 7 lines 30 - 34), while the former feature may be used, for example, to switch the system to one operating mode or another according to the distance to the transponder (col. 3 lines 53 – 60). Col. 10 list examples of many different applications of the system including access control, etc.
Warren in par. 0065 teaches an access control system in which RFID tags can be used to provide keyless locking and unlocking of a vehicle door. As a driver approaches the vehicle door, a RFID reader located in the door handle or door in the 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was effectively filed to utilize the system of Wuidart in the access control application of Warren. Doing so would have allowed to avoid possible problems of tolerance of the sizing of the oscillating circuit components and the drift of these components in operation (see Wuidart, col. 7 lines 30 - 34), while allowing to switch the system to one operating mode or another according to the distance to the transponder (see Wuidart, col. 3 lines 53 – 60).
When the electromagnetic reader of Wuidart (“a first near-field device”) is used in the system of Warren and is located in the vehicle’s door, which is known to be metallic, the outside surface of the door would correspond to recited by the claim “a first conductive surface” and the reader itself would be “coupled to a first conductive surface”, whether directly or indirectly, thus meeting the limitation of the claim. Similarly, when the reader is located in the door handle, whether it is conductive or nonconductive, it would still be “coupled to a first conductive surface” represented by the outside surface of the metallic door, whether directly or indirectly.

Further, Warren in Fig. 1 and par. 0036 teaches a jewelry piece 100 with an interchangeable RFID tag (would be equivalent to Wuidart’s transponder). Fig. 2 and par. 0041 disclose internal structure of the jewelry piece 100. As may be seen, the RFID tag is positioned (as thus “coupled”) between top spacer 4 and bottom spacer 10 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was effectively filed to further implement Wuidart’s transponder as the RFID tag containing ring of Warren. Doing so would have provided a convenient and unobtrusive way to carry an RFID tag that is less likely than a badge, key fob, or other RFID tag carrier to be lost or damaged (see Warren, par. 0067).
When the transponder of Wuidart is implemented as the ring of Warren, Wuidart’s system would measure a distance between the electromagnetic reader located in the vehicle’s door and the transponder located in the ring. However, since the RFID tag in the ring would be positioned right on or in close proximity to the “second conductive surface” (represented by either metallic top spacer 4, bottom spacer 10 or the ring 16 itself, or the skin of the user’s finger), the distance would also be measured between the electromagnetic reader and “the second conductive surface” within or proximate to the ring. Further, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to calibrate the distance measurement for the electromagnetic reader located in the vehicle’s door in such manner as to perform it specifically between the external surface of the door (“the first conductive surface”) (rather than antenna coil of the reader) and “the second conductive surface” within or proximate to the ring, by deducting any distance between the external surface of the door and the antenna coil of the reader, since this type of measurement 

Regarding claim 2, Wuidart teaches “wherein the tuning values include an adjustable capacitance configured to set a near-field resonance frequency of the first near-field device (col. 6 lines 28 – 30: capacitive element 24 is an element of variable capacitance, controllable by a signal CTRL.).”
Regarding claim 3, Wuidart does not explicitly disclose “wherein the adjustable capacitance magnitude decreases when the distance between the first surface and the second surfaces decreases; and wherein the adjustable capacitance magnitude increases when the distance between the first surface and the second surfaces increases.”
However, there are only two possible options of the relationship between the magnitude of the adjustable capacitance and the distance: 1) as recited by the claim, and 2) an opposite relationship in which the adjustable capacitance magnitude increases with decrease of the distance.
Since the number of options is small and well understood, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the KSR, 550 U.S. 82 USPQ2d at 1397.
Regarding claims 4 and 5, “wherein the tuning values include an adjustable resistance configured to set a transmitter or receiver bandwidth of the first near-field device” (as in claim 4), and “wherein the adjustable resistance magnitude decreases when the distance between the first surface and the second surfaces decreases; and wherein the adjustable resistance magnitude increases when the distance between the first surface and the second surfaces increases” (as in claim 5), these claims depend on the limitation of claim 1 regarding setting “an operational bandwidth of the first near-field device”, which was recited in claim 1 on alternative basis with the limitation regarding setting “a near-field resonance frequency”, thus reciting two alternative embodiments. It was shown above in the rejection of claim 1, that the device of Wuidart meets the latter embodiment (setting “a near-field resonance frequency”) which does not have any dependencies in claim 4 and 5. Since one of the alternatives in claim 1 was met by the prior art, the second alternative does not have to be addressed. Therefore, claims 4 and 5 do not have to be addressed or alternatively, are considered to be met since they further define the second embodiment which was recited merely on alternative basis in the parent claim.
Regarding claim 7, Wuidart teaches “wherein the controller calculates the distance without transmitting or receiving data to or from any other near-field device coupled to the second conductive surface (abstract: determining the distance without requiring any transmission from the transponder to the terminal. Col. 5 lines 40 – 44: The fact of using the information directly on the carrier (for example, at 13.56 MHz) enables determining the distance without requiring any information transmission from the transponder itself.).”
Regarding claim 10, Wuidart teaches “wherein the near-field transceiver is configured to transmit or receive a near-field electro-magnetic induction (NFEMI) signal (this is generally the type of signal produced by the antenna coil L1 in FIG 4 when fed with alternating high-frequency current);
and wherein the near-field transmitter or receiver is configured to either set the near-field resonance frequency (setting resonance frequency was addressed in the rejection of claim 1 above in this section) or the operational bandwidth of the NFEMI signal.”
Regarding claim 11, Wuidart in combination with Warren teaches “wherein the first conductive surface is either a user's body, a vehicle (in the rejection of claim 1 above, it was explained the obviousness of utilizing Wuidart’s electromagnetic reader in the access system of the vehicle, in which it would be coupled to “the first conductive surface” represented by the exterior surface of a vehicle’s door), or a robot.”
Additionally or alternatively, recited by the claim limitation merely represents a statement of intended use or environment in which the device is used and thus this Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).
Regarding claim 12, Wuidart in combination with Warren teaches or fairly suggests “wherein the first conductive surface is a position on or proximate to an assembly line (in the rejection of claim 1 above, it was explained the obviousness of utilizing Wuidart’s electromagnetic reader in the access system of the vehicle, in which it would be coupled to “the first conductive surface” represented by the exterior surface of a vehicle’s door. The condition recited by the claim (“a position on or proximate to an assembly line”) would be met during assembly of the vehicle which is normally done “on or proximate to an assembly line”. In other words, during assembly of the vehicle, the exterior surface of the door “the first conductive surface” would be positioned “on or proximate to an assembly line”).”
Additionally or alternatively, recited by the claim limitation merely represents a statement of intended use or environment in which the device is used and thus this recitation does not have to be given patentable weight. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).

Alternative rejection of claims 4 and 5
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20170068437 (Warren) as applied to claim 1 above, and further in view of US 20100328045 (Goto).
Regarding claim 4, Wuidart does not teach “wherein the tuning values include an adjustable resistance configured to set a transmitter or receiver bandwidth of the first near-field device.”
Goto also teaches in FIG 13 with corresponding description a noncontact reader device which includes "n" resistors 113R1 through 113Rn, and "n" switch circuits 114SW1 through 114SWn (see paragraph 0071). As further stated in paragraphs 0072 – 0073, switching these resistors on and off varies the Q-factor of the antenna circuit. As may be seen from FIG 1, varying Q-factor changes effective bandwidth of the resonance circuitry. For example, 3 dB bandwidth at Q=20 appears to be twice as wide as the 3 dB bandwidth at Q=40. In other words, Goto teaches “the tuning values include an adjustable resistance (resistors 113R1 through 113Rn together with corresponding switches 114SW1 through 114SWn) configured to set a transmitter or receiver bandwidth (switching these resistors on and off varies the Q-factor of the antenna circuit. As may be seen from FIG 1, varying Q-factor changes effective bandwidth of the resonance circuitry) of the first near-field device.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Goto switchable resistors in the resonance antenna circuitry, in the system of Wuidart. Doing so would have allowed to vary the Q-factor depending on the inter-antenna distance in effect (see Goto, paragraph 0196). This would have allowed to keep the Q-factor as large as possible over long distances (see Goto, paragraph 0193), thus increasing the speed and reliability of communication.
Regarding claim 5, Wuidart in combination with Goto teaches or fairly suggests “wherein the adjustable resistance magnitude decreases when the distance between the first surface and the second surfaces decreases; and wherein the adjustable resistance magnitude increases when the distance between the first surface and the second surfaces increases (this relationship may be derived from FIG 15 showing, particularly for the highest communication speed, that with increase in the distance, the Q-factor is increased. This can only be done with increasing the total resistance connected in parallel with the antenna shown in FIG 13).”

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20170068437 (Warren) as applied to claim 1 above, and further in view of US 20170324170 (Kerselaers).
Regarding claim 8, Wuidart does not teach “wherein the near-field device hosts non-propagating quasi-static electric near-field signals; and wherein the first conductive 
Kerselaers in FIG 1 and paragraph 0043 teaches an antenna 100 which includes a coil antenna 105 (magnetic antenna) in conjunction with a short loaded dipole 120 (electric antenna). Through the antenna dipole 120, the device “hosts non-propagating quasi-static electric near-field signals”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Wuidart method in a device having the antenna disclosed by Kerselaers. Doing so would have expanded the usage of a device to include the devices capable of communicating through human body (see Kerselaers, paragraphs 0003, 0005, 0039, 0041 and 0043).
In the device of combined Wuidart, Warren and Kerselaers’s disclosures, the conductive exterior surface of the vehicle’s door (“the first conductive surface”) is inherently capable to and is “configured to conduct the non-propagating quasi-static electric near-field signals.”
Regarding claim 9, Wuidart does not teach “wherein the near-field device is configured to transmit or receive a near-field electro-induction (NFEI) signal; and wherein the near-field transmitter or receiver is configured to either set the near-field resonance frequency or the operational bandwidth of the NFEI signal.”
Kerselaers in FIG 1 and paragraph 0043 teaches an antenna 100 which includes a coil antenna 105 (magnetic antenna) in conjunction with a short loaded dipole 120 (electric antenna). Through the antenna dipole 120, the device is “configured to transmit or receive a near-field electro-induction (NFEI) signal”.
.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20170068437 (Warren) as applied to claim 1 above, and further in view of US 6236333 (King).
Regarding claim 13, Wuidart in combination with Warren does not teach “wherein the controller is configured to record a set of the distances within a time period; and wherein the controller is configured to output an authentication signal if the set of distances corresponds to a stored set of distances.”
Warren teaches usage of the system in the vehicle to unlock the door.
On the other side, King teaches “wherein the controller is configured to record a set of the distances within a time period (col. 2 lines 50 – 52: the key fob 22 approaching the sensor (FIG. 2a). Col. 2 line 62 – col. 3 line 10: the magnitude of the magnetic field 48 is generally indicative of the distance of the key fob 22 from the sensor 30. When the magnitude of the magnetic field 48 exceeds the wake-up threshold 52 for a predetermined period of time t1, the controller 40 wakes up and enters full power mode. If the magnitude of the magnetic field 48 exceeds the interrogate threshold 50 for a predetermined time period t2, the controller 40 via the transmitter/receiver 42 transmits an interrogate signal. In other words, the magnitude of the signal is representative of the distance, and in order for the controller to recognize that the magnetic field 48 exceeds the threshold 50 for the predetermined time period (“within a time period”) it must necessarily keep track of the magnetic field magnitude at least for this time period, thus “record a set of the distances” through their corresponding magnitude); and wherein the controller is configured to output an authentication signal if the set of distances corresponds to a stored set of distances (Col. 2 line 62 – col. 3 line 10: As is shown in FIGS. 2a-c, the magnitude of the magnetic field 48 is compared to a first interrogate threshold 50 and a second wake-up threshold 52, which is less than the interrogate threshold 50 (both thresholds corresponding to “a stored set of distances”). If the magnitude of the magnetic field 48 exceeds the wake-up threshold 52, and then interrogate threshold 50 for a predetermined time period t2 (“if the set of distances corresponds to a stored set of distances”), the controller 40 via the transmitter/receiver 42 transmits an interrogate signal (which represents “an authentication signal”). Col. 3 lines 20 – 27: If the magnitude of the magnetic field 48 is increasing over time, as shown in FIG. 2a (“if the set of distances corresponds to a stored set of distances”), and has exceeded the predetermined time period t2, the controller 40 determines that the key fob 22 is approaching the door 34a-e associated with the sensor 30a-e which generated the profile in FIG. 2a. The controller 40 then deactivates the actuator 36a-e associated with that sensor 30a-e to unlock the door 34a-e that the key fob 22 is approaching, which is another example of “output an authentication signal”.).”

Regarding claim 14, Wuidart in combination with King teaches “wherein the authentication signal at least one of: activates an electronic device, permits entry to a secure space (King: unlocking the vehicle’s door thus permitting the entry into the secure space of the vehicle), indicates that a procedure has been correctly followed, and/or indicates that a quality assurance procedure has been performed.”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20170068437 (Warren) as applied to claim 1 above, and further in view of US 20070001814 (Steinke).
Regarding claim 15, Wuidart does not teach “wherein the controller is configured to generate an acoustic signal having an amplitude and/or frequency modulated by the distance.”
Steinke in paragraph 0023 teaches the RFID reader 202 including a feedback component 225 which may comprise auditory feedback. An audible signal may be 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include a feedback in the form of audible signal with varying pitch depending on the distance, as disclosed by Steinke, in the system of combined Wuidart and Warren’s disclosures. Doing so would have allowed the user to know, when approaching the door of the vehicle, that the vehicle has recognized the tag worn by the user.

Claims 1 – 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo).
Regarding claim 1, Wuidart teaches “A wireless device (terminal 1' shown in FIG 4 with corresponding description), comprising:
a first near-field device (terminal 1' shown in FIG 4 with corresponding description), including a near-field transmitter (col. 6 line 18: an amplifier or antenna coupler 3) or receiver and a controller (both receiver and controller are implemented by the circuit 21 in FIG 4. Operation is partially described in col. 7 lines 10 – 21)…”
“…wherein the near-field receiver includes a set of tuning values configured to either set a near-field resonance frequency or an operational bandwidth of the first near-(col. 6 lines 28 – 30: capacitive element 24 is an element of variable capacitance, controllable by a signal CTRL. Therefore, “a set of tuning values” represent plurality of values that the CTRL output of the circuit 21 may take while controlling the capacitive element 24. Col. 3 lines 47 – 52: The oscillating circuits of the terminal and the transponder are tuned on their resonance frequency, set on the 13.56-MHz. This tuning aims at maximizing the energy diffusion to the transponder, generally, a card of credit card size integrating the different transponder components. Since variable capacitance 24 is directly connected to the coil L1, the value of the capacitance 24 sets “a near-field resonance frequency” as part of the resonating circuit);
wherein the controller is configured to change at least one of the tuning values in response to a change in a distance (col. 6 lines 32 – 42: a regulation of the current phase in antenna L1 with respect to a reference signal REF is performed by varying the capacitance of the oscillating circuit of terminal 1' so as to maintain the current in the antenna in constant phase relation with the reference signal. Col. 7 lines 35 – 39: The fact of regulating the phase of the oscillating circuit on a reference value enables that the distance variation of a transponder entering the field of the terminal only translates as a modification of the real part of the impedance of this oscillating circuit. Summarizing, change in the distance results in variation of the real part of the impedance because of the regulation of the phase of the oscillating circuit through changing the value of the capacitance 24. In other words, different values for the distance correspond to different values for the capacitance 24 which is changed through the CTRL input (“change at least one of the tuning values in response to a change in a distance”))…” and
wherein the controller is configured to calculate the distance…” “…based on the at least one of the tuning values (Col. 8 lines 14 – 21: an information that is a function of the distance separating the transponder from the terminal may be deduced from a variation of the impedance, and, more specifically, of the real part of this impedance. Col. 9 lines 1 – 19: FIG. 7 shows a second embodiment of a distance detector.  The voltage is measured across capacitive element 24, more specifically between the junction point 34 of inductance L1 and element 24, and ground 2m. Since the voltage across the capacitance 24 generally depends on its value, and the value of the capacitance 24 depends on the particular value of the CTRL signal, this means that voltage across the capacitance is “based on the at least one of the tuning values” being in effect for the particular distance. The actual distance determination is performed by the microprocessor 6 in FIG 7. Additionally, determining the distance is disclosed in abstract, col. 4 lines 45 – 49, col. 5 lines 37 – 39, col. 10 lines 2 – 10, 18 – 21.).”
Wuidart does not disclose that the first near field device is “configured to be coupled to a first conductive surface” and that the distance is “between the first surface and a second conductive surface”.
Wuidart does not disclose how the antenna L1 of the interrogator shown in FIG 4 is physically implemented, nor does he disclose how the antenna L2 of the transponder shown in FIG 1 is physically implemented, thus leaving this to the discretion of a person of ordinary skill in the art reading his disclosure.

Therefore, would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the structure of near field antenna 10 disclosed by Endo to physically implement the antennas L1 and L2 of the interrogator and transponder, respectively, of Wuidart simply as design choice with predictable results and to fill in where Wuidart is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). Doing so would have also allowed to block the air-core antenna coil from the object to which it is attached electrically; thus preventing the self-inductance in the air-core coil 12 from varying and the Q value from decreasing (see Endo, paragraph 0117).
When both antenna coils L1 and L2 of Wuidart are implemented using the structure disclosed by Endo, the first near field device (the interrogator of Wuidart in FIG 4) is “configured to be coupled to a first conductive surface” represented by Endo’s non-magnetic conductive plate 14 on which the antenna coil L1 would be directly positioned, while the transponder antenna coil L2 in FIG 1 of Wuidart would be positioned on a 
Regarding claims 2 – 5, 7 and 10, these claims are rejected as unpatentable over Wuidart because of the same reasons as stated in the rejection of same claims in section 11 above.

Alternative rejection of claims 4 and 5
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) as applied to claim 1 above, and further in view of US 20100328045 (Goto).
Regarding claims 4 and 5, these claims are rejected as unpatentable over Wuidart in view of Goto because of the same reasons as stated in the rejection of same claims in section 12 above.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) as applied to claim 1 above, and further in view of US 20170324170 (Kerselaers).
Regarding claims 8 and 9, these claims are rejected as unpatentable over Wuidart in view of Kerselaers because of the same reasons as stated in the rejection of same claims in section 13 above.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) as applied to claim 1 above, and further in view of US 6236333 (King).
Regarding claims 13 and 14, these claims are rejected as unpatentable over Wuidart in view of King because of the same reasons as stated in the rejection of same claims in section 14 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) as applied to claim 1 above, and further in view of US 20070001814 (Steinke).
Regarding claim 15, this claim is rejected as unpatentable over Wuidart in view of Steinke because of the same reasons as stated in the rejection of same claim in section 15 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) as applied to claim 1 above, and further in view of US 20150332072 (Herrick).
Regarding claim 16, Wuidart does not teach “wherein the controller is configured to generate a haptic signal having an amplitude, frequency and/or pattern thereof modulated by the distance.”
Herrick in par. 0017 and 0065 - 0066 teaches a system with an RFID tag detection proximity indicator, e.g., a "warmer-colder" proximity indicator. The RFID tag detection proximity indicator will emit a signal which is directly related to the distance 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Herrick usage of vibration type indicator emitting a signal indicating with one of its parameters how far or close the tag is from the interrogator, in the system of Wuidart. Doing so would have provided an indication to assists the operator with accurate placement of the RFID scanner, reader or interrogator, within its read range of the RFID tag to be interrogated so that the RFID tag to be interrogated can be accurately read in a rapid and efficient manner (See Herrick, paragraph 0066).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) and US 20150332072 (Herrick) as applied to claim 16 above, and further in view of US 20140080416 (Seo).
Regarding claim 17, Wuidart does not teach “wherein the haptic signal is generated in response to a magnitude of the tuning values exceeding a threshold magnitude.”
Seo in paragraph 0125 teaches generating vibration (“the haptic signal is generated”) when a distance between two devices becomes equal to or greater than a threshold distance (“in response to a … [distance] exceeding a threshold [distance]”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize suggested by Seo generation of vibration in response to the distance between the devices exceeding a threshold distance, in the system of Wuidart. Doing so would have allowed the user to be notified tacitly when the distance between the interrogator and the transponder becomes larger than certain threshold distance for those cases when that has any importance.
Since in the system of Wuidart the distance and the tuning value of the capacitance 24 are uniquely related, a threshold distance would have corresponded to at least implicit threshold in the capacitance value or in the value of the control signal for the capacitance 24. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that when the distance between the interrogator and the transponder of Wuidart and Seo’s disclosures is increasing and exceeding the threshold value, the value of the capacitance 24 or the control signal controlling the capacitance 24 would have reached and exceeded certain value corresponding to the distance threshold value (“a magnitude of the tuning values exceeding a threshold magnitude”) and this situation would have caused generation of vibration, as is required by the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648